Citation Nr: 1232790	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and August 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.              

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this regard, the Board recognizes that in an April 2012 VA examination report, the Veteran was diagnosed with psychiatric disabilities other than PTSD, namely generalized anxiety disorder and depressive disorder, not otherwise specified (NOS).  However, the Board observes that the RO has already addressed the Veteran's claim for service connection for an acquired psychiatric disorder in a February 1997 rating action wherein the RO denied service connection for anxiety.  After the Veteran was provided notice of his appellate rights, he did not appeal the rating decision.  Accordingly, the February 1997 rating action is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  There is no evidence of record showing that the Veteran has filed a claim to reopen his claim for service connection for a psychiatric disorder other than PTSD.  Therefore, this issue is not before the Board at this time.  If the Veteran wishes to reopen the claim of service connection for an acquired psychiatric disability other than PTSD, he is welcomed to do so at the RO.   

FINDING OF FACT

The weight of the medical evidence establishes that the Veteran does not meet, and has not met for the entirety of his appeal, the DSM-IV criteria for a diagnosis of PTSD.





CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011 ); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  However, as discussed fully below, because the Veteran does not have a confirmed diagnosis of PTSD, the provisions of the amended regulation regarding stressor verification are not applicable.

In this case, the Veteran contends that he has PTSD that is due to his service in Vietnam.  The Veteran's primary stressor is an alleged incident where he was shot at by another service member, Mr. J.D.  In a VA Form 21-4138, Statement in Support of Claim, dated in June 2007, the Veteran indicated that he was watching supplies of K-rations when Mr. D. demanded them.  When the Veteran would not let him have the K-rations, Mr. D. began firing his weapon.  According to the Veteran, Mr. D. was subsequently court martialed.  

In regard to other stressors, the Veteran has reported that he came under fire from rockets and mortars while transporting equipment and supplies in the Nah Trang area of Vietnam in approximately September 1969.  In addition, he has noted that he came under fire while en route to get equipment and supplies in November 1969.  In the Veteran's April 2012 VA examination, he further stated that while he was in Vietnam, his unit was hit with mortars and rockets on numerous occasions.   

Service records confirm that the Veteran served in Vietnam from January 1969 to November 1969.  He was assigned to Company B, 70th Engineer BN, and his Military Occupational Specialty (MOS) was as a Pioneer and Construction Specialist.  

The Veteran's service treatment records are negative for any complaints or findings of PTSD.  The records show that in July 1970, the Veteran underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes, providing evidence against this claim.  

In July 2002, the Veteran filed a claim for service connection for PTSD.  

In this case, even if the Board assumes for the purposes of this decision that all the stressors cited above occurred, the evidence of record is negative for a diagnosis of PTSD.  In April 2012, the Veteran underwent a VA examination.  Following the mental status evaluation, the examiner concluded that while the Veteran had symptoms of PTSD, he ultimately did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Specifically, because the Veteran did not persistently reexperience a traumatic event, he did not meet Criterion C of the DSM-IV criteria.  Thus, the April 2012 VA examination report provides highly probative evidence against the claim that the Veteran has PTSD at this time.  Even though there are indications of PTSD in this record, the best, most probative evidence at this time clearly indicates that the Veteran does not have PTSD.      

The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this regard, it has not been established that the Veteran is otherwise qualified through specialized eduction, training, or experience to state that he has PTSD.  Therefore, his opinion that he currently has PTSD which is related to his period of active service is not competent evidence.  

In light of the above, the weight of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of PTSD.  Given the finding that the Veteran does not have PTSD, stressor verification is simply not warranted.  

In this case, without a diagnosis of PTSD, the first requirement for establishing service connection for PTSD has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in March 2006, June 2008, and April 2009 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2006, June 2008, and April 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 2006 and June 2008 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in March 2006, prior to the appealed from rating decisions, along with the subsequent notice provided in June 2008 and April 2009, after the decisions that are the subject of this appeal.  

With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a July 2012 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in April 2012 which was thorough in nature and adequate for the purposes of deciding this claim.  In the April 2012 VA examination, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


